


INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

2000 Supplemental Stock Award Plan
As Amended and Restated December 31, 2007

 

 

--------------------------------------------------------------------------------






INTERNATIONAL FLAVORS & FRAGRANCES INC.

2000 Supplemental Stock Award Plan
As Amended and Restated December 31, 2007

 

 

 

 

 

Page

1.

 

Purpose

 

1

2.

 

Definitions

 

1

3.

 

Administration

 

2

4.

 

Stock Subject to Plan

 

3

5.

 

Eligibility

 

3

6.

 

Specific Terms of Awards

 

4

7.

 

Certain Provisions Applicable to Awards

 

7

8.

 

Change in Control

 

7

9.

 

Additional Award Forfeiture Provisions

 

10

10.

 

General Provisions

 

12

 

 

--------------------------------------------------------------------------------






INTERNATIONAL FLAVORS & FRAGRANCES INC.

2000 Supplemental Stock Award Plan

As Amended and Restated December 31, 2007

1. Purpose. The purpose of this 2000 Supplemental Stock Award Plan (the “Plan”)
is to aid International Flavors & Fragrances Inc., a New York corporation (the
“Company”), in attracting, retaining, motivating and rewarding employees, other
than executive officers and directors of the Company, and certain other persons
who provide substantial services to the Company or its subsidiaries or
affiliates, to provide for equitable and competitive compensation opportunities,
to recognize individual contributions and reward achievement of Company goals,
and promote the creation of long-term value for shareholders by closely aligning
the interests of Participants with those of shareholders. The Plan authorizes
stock-based incentives for Participants.

2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.

(b) “Beneficiary” means any family member or members, including by marriage or
adoption, any trust in which the Participant or any family member or members
have more than 50% of the beneficial interest, and any other entity in which the
Participant or any family member or members own more than 50% of the voting
interests, in each case designated by the Participant in his most recent written
Beneficiary designation filed with the Committee as entitled to exercise rights
or receive benefits in connection with the Award (or any portion thereof), or if
there is no surviving designated Beneficiary, then the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to exercise
rights or receive benefits in connection with the Award on behalf or in lieu of
such non-surviving designated Beneficiary.

(c) “Board” means the Company’s Board of Directors.

(d) “Change in Control” and related terms have the meanings specified in Section
8.

(e) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations, and reference
to regulations includes any applicable guidance or pronouncement of the
Department of the Treasury and Internal Revenue Service.

(f) “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, directors appointed or
serving as members of a Board committee designated as the Committee shall not be
employees of the Company or any subsidiary or affiliate. The full Board may
perform any function of the Committee hereunder (except to the extent limited
under applicable New York Stock Exchange rules), and the Committee may delegate
authority as provided in Section 3(b), in which case the term “Committee” shall
refer to the Board or such delegee.

(g) “Deferred Stock” means a right, granted to a Participant under Section 6(e),
to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period. Such Awards may be denominated as “Restricted Stock
Units” as well.

 

 

-1-

 

--------------------------------------------------------------------------------






(h) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g), to receive cash, Stock, other Awards or other property equal in value to
all or a specified portion of the dividends paid with respect to a specified
number of shares of Stock.

(i) “Effective Date” means the effective date specified in Section 10(p).

(j) “Eligible Person” has the meaning specified in Section 5.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

(l) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined by the Committee or under procedures established by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing sale price reported on the composite tape of the
New York Stock Exchange on the day as of which such value is being determined
or, if there is no sale on that day, then on the last previous day on which a
sale was reported. Fair Market Value relating to the exercise price or base
price of any Non-409A Option or SAR and relating to the market value of Stock
measured at the time of exercise shall conform to requirements under Treasury
Regulation § 1.409A-1(b)(5)(iv).

(m) “409A Award” means an Award that constitutes a deferral of compensation
under Code Section 409A and regulations thereunder, excluding any Award that is
“grandfathered” as specified in Section 10(k)(iv) or is excluded from being a
deferral of compensation under Treasury Regulation § 1.409A-1. “Non-409A Award”
means an Award other than a 409A Award. Although the Committee retains authority
under the Plan to grant Options, SARs and Restricted Stock on terms that will
qualify those Awards as 409A Awards, Options, SARs, and Restricted Stock are
intended to be Non-409A Awards unless otherwise expressly specified by the
Committee.

(n) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.

(o) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

(p) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(q) “Performance Award” means a conditional right, granted to a Participant
under Section 6(i), to receive Stock or other Awards or payments, as determined
by the Committee, based upon performance criteria specified by the Committee.

(r) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.

(s) “Stock” means the Company’s Common Stock, and any other equity securities of
the Company that may be substituted or resubstituted for Stock pursuant to
Section 10(c).

(t) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

 

 

-2-

 

--------------------------------------------------------------------------------






3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 10(b) and other persons claiming rights
from or through a Participant, and shareholders.

(b) Manner of Exercise of Committee Authority. The Committee may delegate to
officers or managers of the Company or any subsidiary or affiliate, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions, as the
Committee may determine. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.

(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4. Stock Subject to Plan.

(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
4,500,000 shares; provided, however, that the total number of shares which may
be issued and delivered in connection with Awards other than Options and SARs
shall not exceed 100,000. Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares, unless the Company’s General Counsel
determines that treasury shares shall be delivered under the Plan.

(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award; provided, however, that shares withheld in
payment of taxes upon vesting of Restricted Stock and shares equal to the number
of outstanding shares surrendered in payment of the exercise price or taxes
relating to an Award shall not become available again under the Plan if the
withholding or surrender transaction occurs more than ten years after the date
of adoption of the Plan, and otherwise shares shall not become available

 

 

-3-

 

--------------------------------------------------------------------------------






under this Section 4(b) in an event that would constitute a “material revision”
of the Plan subject to shareholder approval under then applicable rules of the
New York Stock Exchange. Shares subject to an Award that is canceled, expired,
forfeited, settled in cash or otherwise terminated without a delivery of shares
to the Participant will again be available for Awards, and shares withheld in
payment of the exercise price or taxes relating to an Award and shares equal to
the number surrendered in payment of any exercise price or taxes relating to an
Award shall be deemed to constitute shares not delivered to the Participant and
shall be deemed to again be available for Awards under the Plan. In addition, in
the case of any Award granted in substitution for an award of a company or
business acquired by the Company or a subsidiary or affiliate, shares issued or
issuable in connection with such substitute Award shall not be counted against
the number of shares reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business.

5. Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means a person who is not an
executive officer or director of the Company but who is an employee of the
Company or any subsidiary or affiliate, a consultant or other person who
provides substantial services to the Company or a subsidiary or affiliate, or a
person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee or consultant or other person
may not receive any payment or exercise any right relating to an Award until
such person has commenced employment with or providing of services to the
Company or a subsidiary or affiliate. An employee on leave of absence may be
considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan. For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee.

6. Specific Terms of Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 10(e) and
10(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan (subject to Section 10(k) and the terms of the Award
agreement). The Committee shall require the payment of lawful consideration for
an Award to the extent necessary to satisfy the requirements of the New York
Business Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.

(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option, subject to Sections 6(f) and 7(a).

(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections10(j) and 10(k)), including, without limitation, cash,
Stock, Stock deliverable to the Participant upon exercise of the Award, other
Awards or awards granted under other plans of the Company or any subsidiary or

 

 

-4-

 

--------------------------------------------------------------------------------






affiliate, or other property (including through “cashless exercise”
arrangements, to the extent permitted by applicable law, but excluding any
exercise method in which a personal loan would be made from the Company to the
Participant), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including, in
the case of 409A Awards, deferred delivery of shares at the election of the
Participant or as mandated by the Committee, with such deferred shares subject
to any vesting, forfeiture or other terms as the Committee may specify).

(c) Stock Appreciation Rights. The Committee is authorized to grant SAR’s to
Participants on the following terms and conditions:

(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, but which in no event will be
less than 100% of the Fair Market Value of a share of Stock on the date of grant
of the SAR.

(ii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of any SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be free-standing or in tandem or combination with any other
Award, and whether or not the SAR will be a 409A Award or Non-409A Award.
Limited SARs that may only be exercised in connection with a Change in Control
or termination of service following a Change in Control or other event as
specified by the Committee may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine.

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a shareholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an

 

 

-5-

 

--------------------------------------------------------------------------------






appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:

(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 10(j)), as
determined by the Committee at the date of grant or thereafter.

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.

(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.

 

 

-6-

 

--------------------------------------------------------------------------------






(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify.

(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).

(i) Performance Awards. The Committee is authorized to grant Performance Awards
to Participants. Performance Awards may be denominated as a number of shares of
Stock, shares of Stock having a specified cash value at a future date, or a
number of other Awards (or a combination) which may be earned upon achievement
or satisfaction of performance conditions specified by the Committee. In
addition, the Committee may specify that any other Award shall constitute a
Performance Award by conditioning the right of a Participant to exercise the
Award or have it settled, and the timing thereof, upon achievement or
satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.

7. Certain Provisions Applicable to Awards.

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or, subject to the restriction on repricing in
Section 11(e), in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate, or any
business entity to be acquired by the Company or a subsidiary or affiliate, or
any other right of a Participant to receive payment from the Company or any
subsidiary or affiliate; provided, however, that a 409A Award may not be granted
in tandem with a Non-409A Award. Awards granted in addition to or in tandem with
other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. Subject to
Sections 10(j) and 11(k), and subject to the restriction on repricing in Section
10(e), the Committee may determine that, in granting a new Award, the
in-the-money value or other value of any surrendered Award or award may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award.

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii) and 6(c)(ii) and elsewhere in the Plan.

 

 

-7-

 

--------------------------------------------------------------------------------






(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Section 10(j)) and any applicable Award document, payments
to be made by the Company or a subsidiary or affiliate upon the exercise of an
Option or other Award or settlement of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Stock, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may be
accelerated, and cash paid in lieu of Stock in connection with such settlement,
in the discretion of the Committee or upon occurrence of one or more specified
events (subject to Section 10(j)). Installment or deferred payments may be
required by the Committee (subject to Section 10(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

8. Change in Control.

(a) Effect of “Change in Control” on Non-Performance Based Awards. In the event
of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
8(b), unless otherwise provided by the Committee in the Award document:

(i) All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Change in Control without regard to deferral
and vesting conditions, except to the extent of any waiver by the Participant or
other express election to defer beyond a Change in Control and subject to
applicable restrictions set forth in Section 10(a); provided, however, that, in
the case of a 409A Award (as defined in Section 10(k)(i)), the end of any
deferral period and settlement of the Award shall occur only if the Change in
Control is a 409A Change in Control as defined in Section 10(k)(i)(E)(1) (but
forfeiture conditions relating to such Award will lapse), and any waiver or
express election to defer such 409A Award shall be subject to the terms of
Section 10(k);

(ii) Any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested as of the time of the
Change in Control and shall remain exercisable and vested for the balance of the
stated term of such Award without regard to any termination of employment or
service by the Participant other than a termination for “cause” (as defined in
any employment or severance agreement between the Company or a subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 10(a) and, in the case of a 409A
Award, applicable restrictions in the Award Agreement which shall meet the
requirements of Section 10(k) and other requirements of Code Section 409A; and

(iii) The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award;
provided, however, that the extension of this right to any Participant shall
meet all requirements of Section 10(k) and other requirements of Code Section
409A that apply to the particular Award (whether it is grandfathered, or
otherwise a Non-409A Award, or a 409A Award) to ensure that no tax penalties
result from the extension of this right to the Participant.

 

 

-8-

 

--------------------------------------------------------------------------------






(b) Effect of “Change in Control” on Performance-Based Awards. In the event of a
“Change in Control,” with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant.

(c) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:

(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “40% Beneficial
Owner.” For purposes of this provision, a “40% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “40% Beneficial Owner” shall
not include any person who was a beneficial owner of outstanding voting
securities of the Company at February 20, 1990, or any person or persons who was
or becomes a fiduciary of any such person or persons who is, or in the
aggregate, are a “40% Beneficial Owner” (an “Existing Shareholder”), including
any group that may be formed which is comprised solely of Existing Shareholders,
unless and until such time after February 20, 1990 as any such Existing
Shareholder shall have become the beneficial owner (other than by means of a
stock dividend, stock split, gift, inheritance or receipt or exercise of, or
accrual of any right to exercise, a stock option granted by the Company or
receipt or settlement of any other stock-related award granted by the Company)
by purchase of any additional voting securities of the Company; and provided
further, that the term “40% Beneficial Owner” shall not include any person who
shall become the beneficial owner of 40% or more of the combined voting power of
the Company’s then-outstanding voting securities solely as a result of an
acquisition by the Company of its voting securities, until such time thereafter
as such person shall become the beneficial owner (other than by means of a stock
dividend or stock split) of any additional voting securities and becomes a 40%
Beneficial Owner in accordance with this Section 8(c)(i);

(ii) Individuals who on September 1, 2000 constitute the Board, and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election consent, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on September 1, 2000 or
whose election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof;

(iii) There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, if, immediately following consummation of any of the
foregoing, either (A) individuals who, immediately prior to such consummation,
constitute the Board do not constitute at least a majority of the members of the
board of directors of the Company or the surviving or parent entity, as the case
may be, or (B) the voting securities of the Company outstanding immediately
prior to such recommendation do not represent (either by remaining outstanding
or by being converted into voting securities of a surviving or parent entity) at
least 60% or more of the combined voting power of the outstanding voting
securities of the Company or such surviving or parent entity; or

(iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction have a similar effect).

 

 

-9-

 

--------------------------------------------------------------------------------






(d) Definition of “Change in Control Price.” The “Change in Control Price” means
(i), for any Award that was both granted and vested before 2005 (which thus is
“grandfathered” under Code Section 409A), an amount in cash equal to the higher
of (i) the amount of cash and fair market value of property that is the highest
price per share paid (including extraordinary dividends) in any transaction
triggering the Change in Control or any liquidation of shares following a sale
of substantially all assets of the Company, or (ii) the highest Fair Market
Value per share at any time during the 60-day period preceding and 60-day period
following the Change in Control, and (ii), for any other Award, the Fair Market
Value per share at the date the Company and the Participant have mutually agreed
to the surrender of the Award in return for a cash payment from the Company.

9. Additional Award Forfeiture Provisions.

(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting an Award
hereunder, agrees. If any of the events specified in Section 9(b)(i), (ii), or
(iii) occurs (a “Forfeiture Event”), all of the following forfeitures will
result:

(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of service of the Participant) will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and

(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award (regardless of any elective
deferral) that occurred on or after (A) the date that is six months prior to the
occurrence of the Forfeiture Event, if the Forfeiture Event occurred while the
Participant was employed by the Company or a subsidiary or affiliate, or (B) the
date that is six months prior to the date the Participant’s employment by the
Company or a subsidiary or affiliate terminated, if the Forfeiture Event
occurred after the Participant ceased to be so employed. For purposes of this
Section, the term “Award Gain” shall mean (i), in respect of a given Option
exercise, the product of (X) the Fair Market Value per share of Stock at the
date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii), in respect of any other
settlement of an Award granted to the Participant, the Fair Market Value of the
cash or Stock paid or payable to the Participant (regardless of any elective
deferral) less any cash or the Fair Market Value of any Stock or property (other
than an Award or award which would have itself then been forfeitable hereunder
and excluding any payment of tax withholding) paid by the Participant to the
Company as a condition of or in connection such settlement. For purposes of this
Section 9(a), an Award that is electively deferred shall be treated as settled
at the date it would have settled but for such elective deferral.

(b) Events Triggering Forfeiture. The forfeitures specified in Section 9(a) will
be triggered upon the occurrence of any one of the following Forfeiture Events
at any time during the Participant’s employment by the Company or a subsidiary
or affiliate or during the one-year period following termination of such
employment:

(i) The Participant, acting alone or with others, directly or indirectly, prior
to a Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or shareholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is

 

 

-10-

 

--------------------------------------------------------------------------------






directly in competition with a business then conducted by the Company or a
subsidiary or affiliate; (B) induces any customer or supplier of the Company or
a subsidiary or affiliate, or other company with which the Company or a
subsidiary or affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
subsidiary or affiliate; or (C) induces, or attempts to influence, any employee
of or service provider to the Company or a subsidiary or affiliate to terminate
such employment or service. The Committee shall, in its discretion, determine
which lines of business the Company conducts on any particular date and which
third parties may reasonably be deemed to be in competition with the Company.
For purposes of this Section 9(b)(i), a Participant’s interest as a shareholder
is insubstantial if it represents beneficial ownership of less than five percent
of the outstanding class of stock, and a Participant’s interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the Committee in its discretion, of less than five percent of the outstanding
equity of the entity;

(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company’s current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain,
except as required by law or pursuant to legal process, or the Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or

(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.

(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in Section 9(a) and 9(b) shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in an activity identified in Section 9(b), including but not limited to
competition with the Company and its subsidiaries and affiliates. Rather, the
non-occurrence of the Forfeiture Events set forth in Section 9(b) is a condition
to the Participant’s right to realize and retain value from his or her
compensatory Options and Awards, and the consequence under the Plan if the
Participant engages in an activity giving rise to any such Forfeiture Event are
the forfeitures specified herein. The Company and the Participant shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Section 9(a) and 9(b).

(d) Forfeitures Resulting from Financial Reporting Misconduct. If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if a Participant, knowingly or
through gross negligence, caused or failed to prevent such misconduct, the
Participant (i) shall forfeit any Performance Award (including any Annual
Incentive Award) that was or would be deemed to be earned in whole or in part
based on performance during the period covered by the noncompliant financial
report and during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the non-compliant financial report; and (ii) shall forfeit any other Award that
was granted hereunder during the 12-month period following such first public
issuance or filing of the non-compliant financial report and thereafter until
the accounting restatement correcting such non-compliant financial report has
been filed, and (iii) shall forfeit any profits realized from

 

 

-11-

 

--------------------------------------------------------------------------------






the sale of shares during the 12-month period following such first public
issuance or filing if such shares were acquired upon exercise or settlement of
Awards. For purposes of this Section 9(d), (A) if an Award subject to forfeiture
has become vested or settled, the Participant will be liable to repay the Award
Gain (as defined above), (B) “profit” shall be calculated based on the excess of
any selling price of shares over the average market price of shares in the 20
trading days ending the day before the first public issuance or filing of the
non-compliant report, and (C) the term “misconduct” and other terms shall have
meanings and be interpreted in a manner consistent with the meanings and
interpretation of such terms under Section 304 of the Sarbanes-Oxley Act of
2002. This Section 9(d) will apply to Awards granted on and after March 6, 2007
and, with the consent of the Participant, to Awards granted prior to that date.

(e) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

10. General Provisions.

(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant, and such Awards or
rights that may be exercisable shall be exercised during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative, except that (i) Awards and related rights shall be transferred
to a Participant’s Beneficiary or Beneficiaries upon the death of the
Participant, and (ii), subject to Section 10(k)(i)(G), Awards and other rights
may be transferred to one or more Beneficiaries during the lifetime of the
Participant, and rights thereunder may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are then permitted by the Committee and the Committee has determined
that there will be no transfer of the Award to a third party for value, and
subject to any terms and conditions which the Committee may impose thereon
(including limitations the Committee may deem appropriate in order that offers
and sales under the Plan will meet applicable requirements of registration forms
under the Securities Act of 1933 specified by the Securities and Exchange
Commission). A Beneficiary or other person claiming any rights under the Plan
from or through any Participant shall be subject to all terms and conditions of
the Plan and any Award document applicable to such Participant, except as
otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

 

 

-12-

 

--------------------------------------------------------------------------------






(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter,
including al applicable limitations specified in Section 4(a), (ii) the number
and kind of shares of Stock subject to or deliverable in respect of outstanding
Awards, (iii) any fixed market price of Common Stock referred to in a
performance condition or otherwise incorporated as a term of an Award, and
(iv) the exercise price, grant price or purchase price relating to any Award or,
if deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option (subject to Section 10(j)). In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards and performance goals relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or affiliate or other business
unit, or the financial statements of the Company or any subsidiary or affiliate,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any subsidiary
or affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant.

(d) Tax Provisions.

(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld.

(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

(e) Changes to the Plan. The Board may amend, suspend or terminate the Plan or
the Committee’s authority to grant Awards under the Plan without the consent of
shareholders or Participants; provided, however, that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any outstanding Award. Without the approval
of shareholders, the Committee will not amend or replace previously granted
Options or SARs in a transaction that constitutes a “repricing,” which for this
purpose means any of the following or any other action that has the same effect:

 

 

-13-

 

--------------------------------------------------------------------------------






 

•

Lowering the exercise price of an Option or SAR after it is granted;

 

•

Any other action that is treated as a repricing under generally accepted
accounting principles;

 

•

Canceling an Option or SAR at a time when its exercise price exceeds the fair
market value of the underlying Stock, in exchange for another Option or SAR,
restricted stock, or other equity;

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 10(c). The
Committee shall have no authority to waive or modify any other Award term after
the Award has been granted to the extent that the waived or modified term was
mandatory under the Plan.

(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 9(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 10(f).

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, and such other arrangements may be either applicable
generally or only in specific cases.

(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 7(c), 7(d), 10(c) and 10(d)) is limited to the extent
necessary to ensure that any Option or other Award of a type that the Committee
has intended to be “share-based equity” and not a “share-based liability”
subject to fixed accounting with a measurement date at the date of grant under
FAS 123(R) shall not be deemed a share-based liability (subject to “variable”
accounting) solely due to the existence of such authority, unless the Committee
specifically determines that the Award shall remain outstanding (i.e., subject
to such “variable” accounting).

 

 

-14-

 

--------------------------------------------------------------------------------






(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.

(i) 409A Awards and Deferrals. Other provisions of the Plan notwithstanding, the
terms of any 409A Award (which for purposes of this Section 10(k) means only
such an Award held by an employee subject to United States federal income tax),
including any authority of the Company and rights of the Participant with
respect to the 409A Award, shall be limited to those terms permitted under
Section 409A, and any terms not permitted under Code Section 409A shall be
modified and limited to the extent necessary to conform with Section 409A but
only to the extent that such modification or limitation is permitted under Code
Section 409A and the regulations and guidance issued thereunder. The following
rules will apply to 409A Awards:

 

(A)

Elections. If a Participant is permitted to elect to defer an Award or any
payment under an Award, such election will be permitted in accordance with the
provisions specified in Section 5(b) of the Company’s Deferred Compensation
Plan, as amended and restated October 8, 2007, subject to any additional
limitations as may be necessary for compliance with Code Section 409A;

 

(B)

Changes to Distribution Elections. The Committee may, in its discretion, require
or permit on an elective basis a change in the settlement terms applicable to
such 409A Awards (and Non-409A Awards that qualify for the short-term deferral
exemption under Code Section 409A) in accordance with, and to the fullest extent
permitted by, applicable IRS guidance under Code Section 409A, provided that
before 2008 the executive officers responsible for day-to-day administration of
the Plan may exercise the full authority of the Committee under this Section
10(k)(i)(B) and otherwise act to cause outstanding Awards to meet requirements
of Section 409A, provided that any modifications to an outstanding Award or
election permitted of a Participant with respect to settlement dates of an
outstanding Award may not otherwise increase the benefits to a Participant or
the costs of such Awards to the Company other than administrative costs, changes
in value of the Award based on investment performance of the underlying Stock or
other assets, and indirect expense attributable to differences in the timing of
receipt of taxable income and tax deductions;

 

(C)

Exercise and Distribution. Except as provided in Section 10(k)(i)(D) hereof, no
409A Award shall be exercisable (if the exercise would result in a distribution)
or otherwise distributable to a Participant (or his or her beneficiary) except
upon the occurrence of one of the following (or a date related to the occurrence
of one of the following), which must be specified in a written document
governing such 409A Award and otherwise meet the requirements of Treasury
Regulation § 1.409A-3:

 

(1)

Specified Time. A specified time or a fixed schedule.

 

(2)

Separation from Service. The Participant’s separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules under
Code Section 409A); provided, however, that if the Participant is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph (5)
thereof) and any of the Company’s Stock is publicly traded on an established
securities market or otherwise, settlement under this Section 10(k)(i)(C)(2) may
not be made before the date that is six months after the date of separation from
service

 

(3)

Death. The death of the Participant.

 

 

-15-

 

--------------------------------------------------------------------------------






 

(4)

Disability. The date the Participant has experienced a 409A Disability (as
defined below).

 

(5)

409A Change in Control Event. The occurrence of a 409A Change in Control (as
defined below).

 

(D)

No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in Section 10(k)(i)(D) hereof, except in
the case of one of the following events:

 

(1)

Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

 

(2)

Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

 

(3)

Conflicts of Interest. Such 409A Award may permit the accelera­tion of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or if reasonably necessary to comply with
a Federal, state, local or foreign ethics law or conflict of interest law in
compliance with Treasury Regulation § 1.409A-3(j)(4)(iii).

 

(4)

Change. The Committee may exercise the discretionary right to accelerate the
vesting of any unvested compensation deemed to be a 409A Award upon a 409A
Change in Control or to terminate the Plan upon or within 12 months after a 409A
Change in Control, or otherwise to the extent permitted under Treasury
Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such 409A Award in
any other circum­stance permitted under Treasury Regulation § 1.409A-3(j)(4).

 

(E)

Definitions. For purposes of this Section 10(k), the following terms shall be
defined as set forth below:

 

(1)

“409A Change in Control” means the occurrence of Change in Control (as defined
in Section 9(c)) in connection with which there occurs a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership

 

 

-16-

 

--------------------------------------------------------------------------------






of a substantial portion of the assets of the Company (as defined in Treasury
Regulation § 1.409A-3(i)(5)).

 

(2)

“409A Disability” means an event which results in the Participant being (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii), by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or its subsidiaries.

 

(3)

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

 

(F)

Determination of “Key Employee.” For purposes of a settlement under Section
10(k)(i)(C)(2), status of a Participant as a “key employee” shall be determined
annually under the Company’s administrative procedure for such determination for
purposes of all plans subject to Code Section 409A.

 

(G)

Non-Transferability. The provisions of Section 11(b) notwithstanding, no 409A
Award or right relating thereto shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant’s Beneficiary.

 

(H)

409A Rules Do Not Constitute Waiver of Other Restrictions. The rules applicable
to 409A Awards under this Section 10(k)(i) constitute further restrictions on
terms of Awards set forth elsewhere in this Plan. Thus, for example, a 409A
Option/SAR shall be subject to restrictions, including restrictions on rights
otherwise specified in Section 6(b) or 6(c), in order that such Award shall not
result in constructive receipt of income before exercise or tax penalties under
Code Section 409A.

(ii) Rules Applicable to Certain Participants Transferred to Affiliates. For
purposes of determining a separation from service (where the use of the
following modified definition is based upon legitimate business criteria), in
applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 20 percent” shall be used instead of “at least 80 percent” at each place
it appears in Sections 1563(a)(1), (2) and (3), and in applying Treasury
Regulation § 1.414(c)-2 (or any successor provision) for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), the language “at least 20 percent” shall be
used instead of “at least 80 percent” at each place it appears in Treasury
Regulation § 1.414(c)-2.

(iii) Distributions Upon Vesting. In the case of any Award providing for a
distribution upon the lapse of a risk of forfeiture, if the timing of such
distribution is not otherwise specified in the Plan or an Award agreement or
other governing document, the distribution shall be made not later than March 15
of

 

 

-17-

 

--------------------------------------------------------------------------------






the year following the year in which the risk of forfeiture lapsed, provided
that the Participant shall have no influence on any determination as to the tax
year in which the distribution will be made.

(iv) Grandfathered Awards. Any award that was both granted and vested before
2005 and which otherwise might constitute a deferral of compensation under
Section 409A is intended to be “grandfathered” under Section 409A. No amendment
or change to the Plan or other change (including an exercise of discretion) with
respect to such a grandfathered award after October 3, 2004, shall be effective
if such change would constitute a “material modification” within the meaning of
applicable guidance or regulations under Section 409A, except in the case of an
award that is specifically modified before 2008 to become compliant as a 409A
Award or compliant with an exemption under Section 409A.

(v) Scope and Application of this Provision. For purposes of this Section 10(k),
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Code Section 409A mean that the term
or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the 409A Award prior to the distribution of
cash, shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A.

(l) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 10(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation.

(n) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
shareholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.

(o) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provision is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications,

 

 

-18-

 

--------------------------------------------------------------------------------






representations and warranties between them, whether written or oral with
respect to the subject matter thereof.

(p) Plan Effective Date and Termination. The Plan shall become effective at
November 14, 2000. Unless earlier terminated by action of the Board of
Directors, the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.

 

 

-19-

 

--------------------------------------------------------------------------------